ORDER
This case came before a hearing panel of this court for oral argument November 19, 1991 pursuant to an order which had directed the plaintiffs below (respondents to the petition for certiorari) to appear and show cause why the petition should not be granted and the judgment of the Superior Court summarily quashed.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown. From the record it appears that the plaintiffs were not entitled to the granting of a variance. Such hardship as was found to exist was self-created within the principles enunciated in Sawyer v. Cozzolino, 595 A.2d 242, 247 (R.I.1991) and Rozes v. Smith, 120 R.I. 515, 388 A.2d 816 (1978).
Consequently, the petition for certiorari is granted. The judgment of the Superior Court upholding the granting of a variance is hereby quashed. The papers in the case may be remanded to the Superior Court with our decision endorsed thereon.
MURRAY and SHEA, JJ., did not participate.